Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated July 28, 2021, claims 2-21 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.



Information Disclosure Statement

 	The information disclosure statements filed October 8, 2021 have been considered.


Claim Objections

 	Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11081158 [‘158]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.


Patent ‘158
2. (New) An apparatus, comprising: a first switching component comprising: a first terminal, a gate that is coupled with a digit line of a memory cell, and a second terminal that is coupled with a first input terminal of a sense component via a second switching component; and a third switching component comprising: a first terminal coupled with the first terminal of the first switching component, a gate that is coupled with a reference voltage source, and a second terminal that is coupled with a second input terminal of the sense component via a fourth switching component.

1. An apparatus, comprising: a first switching component comprising a gate that is coupled with a digit line of a memory cell and a first output terminal that is coupled with a first input terminal of a sense component; a second switching component comprising a gate that is coupled with a reference voltage supply and a second output terminal that is coupled with a second input terminal of the sense component and that is separated from the first output terminal of the first switching component by a third switching component; and the sense component comprising the first input terminal coupled with the first output terminal of the first switching component and comprising the second input terminal coupled with the second output terminal of the second switching component.


As can be seen from the above table, claim 2 of the present application differ from claim 1 of patent ‘158, in that patent '158 recites "... a first output terminal that is coupled with a first input terminal of a sense component..."; whereas, the claimed recitation recites “…a second terminal that is coupled with a first input terminal of a sense component…”  However, both recitations are reciting the same structure.



Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jefremow et al. [US Patent # 20140063923].
With respect to claim 2, Jeremow et al. disclose apparatus [fig. 3], comprising: a first switching component [108] comprising: a first terminal [coupled to 134], a gate [coupled to BL control] that is coupled with a digit line of a memory cell [102], and a second terminal [coupled to 104] that is coupled with a first input terminal [138] of a sense component [138 leads to a sense amplifier – see claim 1] via a second switching component [104]; and a third switching component [110] comprising: a first terminal [coupled to 118] coupled with the first terminal of the first switching component [via 118], a gate that is coupled with a reference voltage source 126], and a second terminal [coupled to 106] that is coupled with a second input terminal of the sense component [136 leads to a sense amplifier - see claim 1] via a fourth switching component [106].
With respect to claim 7, Jeremow et al. disclose the second terminal of the first switching component and the second terminal of the third switching component are configured as output terminals [128 and 130, respectively].

Allowable   Subject   Matter

 	Claims 8-21 are allowable over the prior art of record.


  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 3, a fifth switching component electrically between the first switching component and the second switching component; and a sixth switching component electrically between the third switching component and the fourth switching component.
-with respect to claim 4, a fifth switching component coupled with the first switching component and configured to establish a conductive path between the gate of the first switching component and the digit line.
-with respect to claim 6, a fifth switching component coupled with a first node that is electrically between the first switching component and the second switching component, and further coupled with a second node that is electrically between the third switching component and the fourth switching component, wherein the fifth switching component is configured to establish a conductive path between the first node and the second node.
-with respect to claim 8, outputting a second voltage at a second output terminal of a second switching component that is coupled with the first switching component, the second voltage based at least in part on a reference voltage from a voltage source that is coupled with a gate of the second switching component; and activating, based at least in part on outputting the first and second voltages, a third switching component and a fourth switching component, wherein activating the third switching component couples the first output terminal with a first input terminal of a sense component and activating the fourth switching component couples the second output terminal with a second input terminal of the sense component.
-with respect to claim 15, a controller configured to activate, based at least in part on outputting the first and second voltages, a third switching component and a fourth switching component, wherein the third switching component is electrically between the first switching component and a sense component, and wherein the fourth switching component is electrically between the second switching component and the sense component.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in

 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        March 21, 2022